Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Pro-Fac Cooperative, Inc. 590 Willow Brook Office Park Fairport, New York 14450 April 24, 2008 VIA EDGAR - CORRESPONDENCE Mr. Steven C. Jacobs, Associate Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance Room 5508 100 F. Street, NE Washington, D.C. 20549 Re: Pro-Fac Cooperative, Inc. Form 10-K for Fiscal Year Ended June 30, 2007 Forms 10-QSB for the Fiscal Quarters Ended September 29, 2007 and December 29, 2007 File No. 0-20539 Dear Mr. Jacobs: Pro-Fac Cooperative, Inc. (Cooperative) hereby requests that the Securities and Exchange Commission grant the Cooperative relief from the requirement that the Cooperative amend its Form 10-K for its fiscal year ended June 30, 2007 (the 2007 Form 10-K) and file as an exhibit the separate audited financial statements of Birds Eye Holdings LLC ("Holdings LLC") for the fiscal years ended June 24, 2006 and June 25, 2005.
